    8:21-cr-00009-BCB-SMB Doc # 19 Filed: 01/28/21 Page 1 of 1 - Page ID # 42




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

ttrtlTEO STATES cfr
        '
                                     e
                                 Ary\ %\<LA                          CASE NO.                     . ^
                                                                                               BCH -'S*
                                Plaintiff,
            vs.
                                                                  WAIVER OF PERSONAL
                                                              APPEARANCE AT ARRAIGNMENT
AAFUOM OeNKdNS                                                        AND ORDER
                                Defendant .

       Pursuant to Federal Rule of Criminal Procedure 10(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court .
        (1)                                                         Indictment
                      The defendant affirms receiving a copy of the Choose an item .;
        (2 )          The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right ; and
         (3)                                                               Indictment
                      The defendant pleads not guilty to all counts of the Choose an item ..


   iA&A t                                                    LA8 - zo 2J
                                                           Date
Defendan
                      s   ny*
                  /   Z
Attorney fot'TDefendant                                    Date

                                                    ORDER
         IT IS ORDERED that Defendant’s waiver is hereby accepted , and Defendant’s not guilty
plea to all counts is entered on record with the Clerk of Court.


         DATED this 28               day of   January          ,   20 21.

                                                            BY THE COURT:



                                                            MAGISTRATE JUDGE
                                                            UNITED STATES DISTRICT COURT
